*58ORDER
This case was originally before this court on plaintiffs appeal of a district court order dismissing his civil rights action brought under 42 U.S.C. § 1983. We affirmed the district court order as to the dismissal of defendant Hamilton County. We had reasoned that one single, discrete decision by County officials was insufficient to establish that the acts complained of were a product of a municipal policy of the County. Pembaur v. City of Cincinnati, et al., 746 F.2d 337, 341 (6th Cir. 1984). The United States Supreme Court granted plaintiffs petition for certiorari solely to review the dismissal of the claims against Hamilton County. On March 25, 1986, the Supreme Court issued its opinion reversing our decision with respect to the County. Pembaur v. City of Cincinnati, — U.S.-, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).
In accordance therewith, it is hereby ORDERED that this Court's prior judgment is VACATED, the district court order dismissing the claim against the County is REVERSED, and this case is REMANDED with instructions to reinstate the County as a defendant.